

114 S1030 IS: Aaron's Law Act of 2015
U.S. Senate
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1030IN THE SENATE OF THE UNITED STATESApril 21, 2015Mr. Wyden (for himself and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide for clarification as to the meaning of access
			 without authorization, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Aaron's Law Act of 2015.
		2.Clarifying that
			 access without authorization under section 1030 of title 18, United States Code,  means
			 circumvention of technological barriers in order to gain unauthorized
			 access
			(a)In
 generalSection 1030(e)(6) of title 18, United States Code, is amended by—
 (1)striking exceeds authorized access and all that follows; and
 (2)inserting the following: “‘access without authorization’ means—
					
 (A)to obtain information on a protected computer;
 (B)that the accesser lacks authorization to obtain; and
 (C)by knowingly circumventing one or more technological or physical measures that are designed to exclude or prevent unauthorized individuals from obtaining that information;.
				(b)Conforming
 amendmentSection 1030 of title 18, United States Code, is amended—
 (1)in subsection (d)(10), by striking unauthorized access, or exceeding authorized access, to a and inserting access without authorization of a protected; and
 (2)by striking exceeds authorized access each place it appears.
				3.Eliminating
			 redundancy
 (a)RepealSection 1030(a) of title 18, United States Code, is amended—
 (1)by striking paragraph (4); and (2)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively.
 (b)Conforming amendmentsSection 1030 of title 18, United States Code, is amended— (1)in subsection (c)—
 (A)in paragraph (2), by striking (a)(6) each place it appears and inserting (a)(5); (B)in paragraph (3)—
 (i)in subparagraph (A), by striking subsection (a)(4) or (a)(7) and inserting subsection (a)(6); and (ii)in subparagraph (B), by striking subsection (a)(4), or (a)(7) and inserting subsection (a)(6); and
 (C)in paragraph (4)— (i)in subparagraph (A)(i), in the matter preceding clause (i), by striking subsection (a)(5)(B) and inserting subsection (a)(4)(B);
 (ii)in subparagraph (B)(i), by striking subsection (a)(5)(A) and inserting subsection (a)(4)(A); (iii)in subparagraph (C)(i), by striking subsection (a)(5) and inserting subsection (a)(4);
 (iv)in subparagraph (D)(i), by striking subsection (a)(5)(C) and inserting subsection (a)(4)(C); (v)in subparagraph (E), by striking subsection (a)(5)(A) and inserting subsection (a)(4)(A);
 (vi)in subparagraph (F), by striking subsection (a)(5)(A) and inserting subsection (a)(4)(A); and (vii)in subparagraph (G)(i), by striking subsection (a)(5) and inserting subsection (a)(4); and
 (2)in subsection (h), by striking subsection (a)(5) and inserting subsection (a)(4). 4.Making penalties proportional to crimes (a)Section 1030(c)(2) of title 18, United States Code, is amended—
 (1)in subparagraph (A)— (A)by striking conviction for another and inserting subsequent; and
 (B)by inserting such after attempt to commit;
 (2)in subparagraph (B)(i), by inserting after financial gain the following: and the fair market value of the information obtained exceeds $5,000;
 (3)in subparagraph (B)(ii), by striking the offense was committed and all that follows through the semicolon, and inserting the following: the offense was committed in furtherance of any criminal act in violation of the Constitution or laws of the United States or of any State punishable by a term of imprisonment greater than one year, unless such criminal acts are prohibited by this section or such State violation would be based solely on accessing information without authorization;;
 (4)in subparagraph (B)(iii), by inserting fair market before value; and
 (5)in subparagraph (C)— (A)by striking conviction for another and inserting subsequent; and
 (B)by inserting such after attempt to commit.